Citation Nr: 0412064	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  94-05 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
veteran's neurodermatitis, seborrheic dermatitis, acne scar 
residuals, and groin hyperpigmented patches with mild 
atrophic striae, currently evaluated as 50 percent disabling.  

2.  Entitlement to an increased disability evaluation for the 
veteran's not otherwise specified anxiety disorder with a 
mixed personality disorder, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to an effective date prior to November 7, 
1996, for the award of a 10 percent disability evaluation for 
the veteran's not otherwise specified anxiety disorder with a 
mixed personality disorder.  

4.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from July 1968 to July 1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 rating decision of the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) which denied an increased disability evaluation for the 
veteran's cystic acne, groin atrophic striae, scrotal 
neurodermatitis, and a psychophysiologic dermatological 
disorder.  In December 1993, the veteran submitted a notice 
of disagreement.  In January 1994, the RO issued a statement 
of the case (SOC) to the veteran and his accredited 
representative.  In January 1994, the veteran submitted an 
Appeal to the Board (VA Form 9).  

In May 1996, the RO denied a total rating for compensation 
purposes based on individual unemployability.  In April 1997, 
the veteran submitted a notice of disagreement with the 
denial of a total rating for compensation purposes based on 
individual unemployability.  In June 1997, the RO issued a 
SOC to the veteran and his accredited representative which 
addressed the issue of a total rating for compensation 
purposes based on individual unemployability.  In June 1997, 
the veteran submitted an Appeal to the Board (VA Form 9) from 
the denial of a total rating for compensation purposes based 
on individual unemployability.  In December 1997, the Board 
remanded the veteran's appeal to the RO for additional 
action.  

In December 2001, the RO, in pertinent part, recharacterized 
the veteran's service-connected skin disability as 
neurodermatitis, seborrheic dermatitis, acne scar residuals, 
and groin hyperpigmented patches with atrophic striae 
evaluated as 50 percent disabling and a 
not otherwise specified anxiety disorder with a mixed 
personality disorder evaluated as 10 percent disabling.  The 
RO effectuated the award of a 10 percent evaluation for the 
veteran's psychiatric disability as of November 7, 1996.  In 
October 2002, the veteran submitted a notice of disagreement 
with both the evaluation assigned for his psychiatric 
disability and the effective date of the award.  In October 
2002, the Board determined that additional development of the 
record was needed.  In November 2002, the veteran submitted a 
Motion to Advance on the Docket.  In December 2002, the Board 
granted the veteran's motion.  

In February 2003, the Board again determined that additional 
development of the record was needed.  In May 2003, the Board 
remanded the veteran's claim of entitlement to an increased 
evaluation for his skin disability to the RO for additional 
action and deferred appellate review of his entitlement to a 
total rating for compensation purposes based on individual 
unemployability.  The veteran represents himself in the 
instant appeal.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
veteran if further action is required on the veteran's part.  


REMAND

The Board observes that its May 2003 remand instructions 
directed that the RO was to provide the veteran with a 
Veterans Claims Assistance Act of 2000 (VCAA) notice which 
discusses the evidence required to support his claim for an 
increased evaluation for his skin disability.  The RO has not 
provided the veteran with a VCAA notice.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the RO's compliance with the Board's remand instructions is 
neither optional nor discretionary.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

The veteran has submitted timely notices of disagreement with 
both the evaluation assigned for his psychiatric disability 
and the effective date of the award.  The RO has not issued 
either a SOC or a supplemental statement of the case (SSOC) 
to the veteran which addresses those issues.  The Court has 
directed that where a veteran has submitted a timely notice 
of disagreement with an adverse decision and the RO has not 
subsequently issued a SOC addressing the issue, the Board 
should remand the issue to the RO for issuance of a SOC.  
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  
Further, the veteran's entitlement to an increased evaluation 
for his psychiatric disability and the effective date of such 
an award are inextricably intertwined with the issue of his 
entitlement to a total rating for compensation purposes based 
on individual unemployability.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  

An October 2002 VA record indicates that the veteran has 
received VA vocational rehabilitation counseling.  The VA 
should obtain all relevant VA and private treatment records 
which could potentially be helpful in resolving the veteran's 
claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  
Therefore, the Board finds that the veteran's VA vocational 
rehabilitation folder should be associated with his claims 
files.  Accordingly, this case is REMANDED for the following 
action:  

1.  The RO must then review the claims 
files and ensure that all notification 
and development action required by the 
VCAA is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are 
fully met.  

2.  The RO should then contact the 
veteran and request that he provide 
information as to all treatment of his 
skin disabilities after 2002, including 
the names and addresses of all health 
care providers.  Upon receipt of the 
requested information and the appropriate 
releases, the RO should then contact all 
identified health care providers and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment of the veteran, 
not already of record, for incorporation 
into the record.  

3.  The RO should then request that 
copies of all pertinent VA clinical 
documentation pertaining to treatment of 
the veteran after February 2003, not 
already of record, be forwarded for 
incorporation into the claims files.  

4.  The RO should then request that the 
veteran's VA vocational rehabilitation 
and counseling folder be associated with 
his claims files.  

5.  The RO should then issue a SOC to the 
veteran which addresses the issues of an 
increased evaluation for his 
not otherwise specified anxiety disorder 
with a mixed personality disorder and an 
effective date prior to November 7, 1996, 
for the award of a 10 percent evaluation 
for that disability.  The veteran should 
be given the opportunity to respond to 
the SOC.  

6.  The RO should then readjudicate the 
veteran's entitlement to an increased 
evaluation for his neurodermatitis, 
seborrheic dermatitis, acne scar 
residuals, and groin hyperpigmented 
patches with mild atrophic striae and a 
total rating for compensation purposes 
based on individual unemployability.  If 
the benefits sought on appeal remain 
denied, the veteran should be issued a 
SSOC which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  
The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.   See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


